Citation Nr: 0929759	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for irritable bowel syndrome 
(including claim for frequent diarrhea).  

2.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for chronic sinusitis.  

3.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for low back strain.  

4.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for duodenitis and hiatal hernia 
(claimed as stomach problems).  

5.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for degenerative joint disease of 
the cervical spine (claimed as neck pain).  

6.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for major depressive disorder 
(claimed as depression).  

7.	Service connection for hypertension.  

8.	Service connection for tendinitis of the arms and legs. 

9.	Service connection for ulcers.  

10.	Service connection for chronic 
disability causing rectal bleeding.  

11.	Service connection for 
headaches.  

12.	Service connection for 
irregular white and red blood cell counts.  

13.	Service connection for 
degenerative joint disease and traumatic arthritis of 
unspecified joints.  

14.	Service connection for an 
ankle disorder.  

15.	Service connection for scars 
to include a back scar.  

16.	Increased rating for 
laceration scar, left leg, currently rated as 0 percent 
disabling.  

17.	Increased rating for 
tonsillectomy, currently rated as 0 percent disabling.  

18.	Entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities.  

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to July 1975.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The original claims of service connection for tendinitis, 
ulcers, headaches, generalized traumatic arthritis, multiple 
scars, rectal bleeding, and an ankle disorder, and the claims 
to reopen claims to service connection (with the exception of 
the claim to reopen the claim for service connection for 
depression, which is decided here) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  



FINDINGS OF FACT

1.	In an unappealed September 2002 rating decision, the RO 
denied the Veteran's service connection claim for a major 
depressive disorder.  

2.	In the March 2005 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim 
for a major depressive disorder.  

3.	VA has received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for a 
major depressive disorder.  

4.	The Veteran's hypertension is not related to service.  

5.	A disorder involving irregular white and red blood cell 
counts is not related to service.  

6.	The medical evidence of record does not indicate that the 
Veteran's service-connected left leg scar has been a scar due 
to third-degree burns, a superficial scar that was poorly 
nourished with repeated ulceration, a superficial scar that 
was tender or painful on objective demonstration, or has been 
a scar that has resulted in limitation of function.  

7.	The medical evidence of record does not indicate that the 
Veteran's service-connected left leg scar is deep, causes 
limited motion, is at least 144 square inches in size, is 
unstable, is painful on examination, or causes limitation of 
function.  

8.	The medical evidence of record does not indicate that the 
Veteran's service-connected tonsillectomy has caused 
hoarseness, inflammation, thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  




CONCLUSIONS OF LAW

1.	A September 2002 rating decision that denied the Veteran's 
service connection claim for a major depressive disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for a major depressive disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     

3.	A hypertension disorder was not incurred in or aggravated 
by service, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

4.	A disorder involving irregular white and red blood cell 
counts was not incurred in or aggravated by service, and may 
not be presumed related to service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

5.	The criteria for a compensable rating, for the Veteran's 
service-connected left leg scar, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2002) (2008). 

6.	The criteria for a compensable rating, for the Veteran's 
service-connected tonsillectomy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.97, 4.118, 
Diagnostic Code 6599-7805 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between July 2004 and June 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide full VCAA notification to the Veteran 
until after the rating decisions on appeal here.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision); Vazquez-Flores and Dingess/Hartman, 
both supra.  And VA did not provide sufficient notice to the 
Veteran with regard to his claim to reopen his service 
connection claim for a major depressive disorder.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the May 2007 Statement of the Case (SOC) of record, and in 
the October 2008 Supplemental SOC of record, the RO 
readjudicated the Veteran's claims following full notice of 
the elements of his claims for service connection and of his 
claims for increased ratings for scar and tonsillectomy 
disorders.  See Mayfield, 444 F.3d 1328.  With regard to the 
claim to reopen decided here, the Board finds the deficient 
notice nonprejudicial as the Board will grant the benefits 
sought by reopening the claim to service connection.  See 
Kent, supra.  Based on this background, the Board finds VA's 
untimely and incomplete notice in this matter to be harmless 
error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims for increased ratings.  

The Board notes that VA did not provide the Veteran with VA 
compensation examinations for the claim to reopen addressed 
here, and for his claims to service connection for 
hypertension, and irregular blood cell counts.  Initially, 
the Board notes that VA does not have a duty to provide the 
Veteran with medical examination and opinion in response to a 
claim to reopen as it is the Veteran's responsibility in such 
a claim to generate new and material evidence that would 
warrant a reopening of the claim.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion").  

With regard to the claims for service connection, the Board 
notes again that a VA medical examination and opinion is 
required only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the Veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating the service connection claims for hypertension 
and irregular blood cell counts.  The record indicates that 
the Veteran did not manifest either of these disorders during 
service, that the earliest evidence of record of either of 
these disorders is many years following service, and that 
there is no medical nexus evidence of record indicating 
either of these disorders is associated with service.  The 
evidentiary foundation for a medical nexus opinion is 
therefore lacking for these claims.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the Veteran in substantiating these claims.  See 38 
U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas 
and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim to Reopen the Claim for Service Connection

In February 2001, the Veteran claimed service connection for 
several disorders to include depression.  The RO denied the 
claim to service connection for a major depressive disorder 
in a September 2002 rating decision, against which the 
Veteran filed a notice of disagreement (NOD).  The RO then 
issued the Veteran a SOC addressing the claim.  The Veteran 
did not appeal the denial of his claim to the Board.  As 
such, the September 2002 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran later attempted to reopen the service connection 
claim for depression.  In the March 2005 rating decision on 
appeal, however, the RO denied the Veteran's claim to reopen.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final September 2002 rating 
decision that denied the Veteran's claim for service 
connection.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim in a final September 
2002 rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the September 
2002 rating decision with the evidence of record received 
since that decision.  

	Evidence of Record in September 2002

The relevant evidence of record in September 2002 consisted 
of:  service treatment records dated between 1971 and 1975 
which indicate in-service complaints of depression, nervous 
trouble, stomach and intestinal trouble, multiple contusions 
and abrasions from a car accident, back pain, diarrhea, 
problems with a stuffy nose, and diagnosis and treatment for 
a liver disorder to include hepatitis; September 1978 
enlistment reports of medical examination and history 
(conducted pursuant to reserve service) that are negative for 
stomach, sinus, digestive, psychiatric, back, or neck 
disorders; private treatment records dated from the late 
1980s which evidence treatment for sinus and neck disorders; 
VA treatment records dated since the late 1990s which 
evidence treatment for neck, back, stomach, sinus, digestive, 
and depression disorders; a March 2002 VA psychiatric 
compensation examination report which notes a diagnosis of 
major depressive disorder, but which does not comment on 
whether service relates to the disorder; and statements from 
the Veteran arguing that he has a current psychiatric 
disorder that relates to his in-service automobile accident 
and to his in-service contraction of hepatitis.  Based on 
this evidence, the RO denied the Veteran's claim to service 
connection for a major depressive disorder.  Again, that 
September 2002 decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since September 2002

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final September 2002 rating decision.  Since that decision, 
the relevant evidence that has been added to the record 
consists of statements from the Veteran expressed in written 
statements of record and in the transcript of his February 
2009 hearing before the Board; additional VA treatment 
records dated since the late 1990s reflecting treatment for 
his disorder; medical treatment notes dated in 2003 
reflecting treatment the Veteran received while incarcerated; 
and private psychiatric reports dated in 2006 and 2007 which 
reflect treatment of the Veteran for vocational stress, 
depression, schizoaffective disorder, bipolar disorder, 
obsessive compulsive disorder, attention 
deficit/hyperactivity disorder, dementia, and "posttraumatic 
stress disorder, chronic (liver virus for 9 months, 1971), 
severe[.]"  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the September 
2002 final rating decision.  Moreover, the Board finds that 
the new evidence is material evidence.  In particular, a 
private psychiatric report of record (received by VA in May 
2007) appears to provide nexus evidence between the Veteran's 
in-service hepatitis and his current psychiatric status.  As 
such, the claim to reopen the service connection claim for a 
major depressive disorder is granted.  38 C.F.R. § 3.156(a).  

Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  Following a 
review of the record, the Board finds additional medical 
inquiry necessary here.  This claim is therefore addressed 
further in the REMAND portion of the decision below.  

III.  The Merits of the Claims for Service Connection

In March 2003, the Veteran claimed service connection for 
several disorders to include hypertension and irregular blood 
cell counts.  In the March 2005 rating decision on appeal, 
the RO denied the Veteran's claims.  For the reasons set 
forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, to include hypertension and anemia, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In this matter, the relevant medical evidence consists of 
private, prison, and VA medical records.  Private records 
dated from December 1994 refer to hypertension while the June 
1999 VA compensation examiner noted a diagnosis of 
hypertension, and VA treatment records dated from the late 
1990s to 2008 refer to diagnoses of hypertension.  VA 
treatment records dated from the late 1990s to 2008 also 
document digestive tract disorders that include rectal 
bleeding, while a June 2003 prison treatment record noted 
mild anemia as a result of the Veteran's bleeding.  Moreover, 
in an August 2000 treatment record, the Veteran is reported 
to have referred to an elevated "lymphocyte percentage."  

Nevertheless, the evidence does not show that the Veteran 
incurred hypertension or blood cell count disorders in 
service, incurred either of these disorders within the first 
year of discharge from service in July 1975, or manifested a 
continuity of symptomatology indicative of either of these 
disorders in the first several years following discharge from 
service in 1975.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 
12 Vet. App. at 346.  

The Board has reviewed the Veteran's service treatment 
records.  None of these records indicates hypertension or 
blood disorders during service.  The Veteran's February 1975 
separation reports of medical examination and history are 
negative for hypertension or blood disorders, as are his 
September 1978 reserve enlistment reports of medical 
examination and history.  And the earliest post-service 
medical evidence of either of these disorders is found in a 
December 1994 private record, which is dated over 19 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The Board also notes that the Veteran did not 
file claims for service connection for these disorders until 
March 2003, which is over 27 years following service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).        

As to the issue of medical nexus evidence, the Board notes 
that the record contains no medical opinion that relates the 
Veteran's hypertension or blood disorders to his service.  
See Pond, supra.  

In sum, the medical evidence of record indicates that the 
Veteran did not incur either of his disorders in service, or 
within one year of discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, no medical evidence of record 
provides a nexus between the Veteran's current disorders and 
his service.  See 38 C.F.R. § 3.303.  The evidence of record 
therefore preponderates against the Veteran's claims to 
service connection for hypertension and blood disorders.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  As the preponderance of the evidence is against 
the Veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  The Merits to the Claims for Increased Rating

The Veteran is currently service connected for residuals of a 
tonsillectomy, and for a left leg scar.  He claims increased 
ratings for both disorders.  Currently, he is rated as 0 
percent disabled for each.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   


	Left Leg Scar

The Veteran was originally service connected for his left leg 
scar in a March 1993 rating decision.  He did not appeal the 
noncompensable rating assigned in that decision.  But he did 
file a claim for increased rating in March 2003, which the RO 
denied in March 2005.  In this decision, the Board will 
assess whether a compensable rating has been warranted at any 
time since March 10, 2002 (one year prior to the Veteran's 
March 10, 2003 claim for increase).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

Disabilities of the skin are rated under 38 C.F.R. § 4.118.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders, to include scars, were revised.  
See 38 C.F.R. § 4.118, as amended by 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Thus, the regulation as it existed prior to 
the change is applicable for the period from March 10, 2002 
to August 30, 2002, and the revised regulation is applicable 
from August 30, 2002 forward.  See VAOPGCPREC 07-03; 69 Fed. 
Reg. 25179 (2004); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

According to the Schedule in effect prior to August 2002, a 
10 percent evaluation was warranted under Diagnostic Codes 
7801 and 7802 where third-degree burns caused a scar.  38 
C.F.R. § 4.118 (2002).  Diagnostic Code 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  Id.  Diagnostic Code 7804 provided 
a 10 percent evaluation for superficial scars that were 
tender and painful on objective demonstration.  Id.  Under 
Diagnostic Code 7805, other scars were to be rated based on 
the limitation of function of the part affected.  Id. 

Under the provisions of the revised Schedule, a 10 percent 
evaluation is warranted under Diagnostic Code 7801 where a 
scar, that is not on the head, face, or neck, is deep or 
limits motion, and is at least 6 square inches in size.  38 
C.F.R. § 4.118 (2008).  Under Diagnostic Code 7802, a 10 
percent evaluation is warranted where a scar, that is not on 
the head, face, or neck, is superficial, does not cause 
limitation of motion, and is at least 144 square inches in 
size.  Id.  Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  Id.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
scars that are superficial and painful on examination.  Id.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Under Diagnostic Code 7805, other scars 
are to be rated based on limitation of function of the part 
affected.  Id.  

The relevant evidence of record since March 2002 consists of 
prison treatment records dated in 2003, VA treatment records 
dated from 2002 to June 2008, and a January 2005 VA 
compensation examination report.  The treatment records are 
silent on the Veteran's left leg scar and none mentions any 
limitation of motion that might be related to the scar.  In 
the January 2005 VA report, the examiner noted the Veteran's 
complaints of pain and difficulty walking as a result of the 
service-connected scar, located on the inner left thigh.  But 
the examiner stated that the Veteran's scar was not tender, 
inflamed, elevated, ulcerated, depressed, adherent, 
inflexible, or associated with any underlying tissue loss.  
The examiner stated that the scar had normal color.  The 
examiner described the scar as .4 cm in width, and 3.9 cm in 
length.  And the examiner concluded that the scar was normal, 
did not cause limitation of motion or loss of function, and 
that it was superficial without residuals.  The examiner also 
stated, "it is felt malingering is present."  

Based on this medical evidence, the Board finds a compensable 
evaluation unwarranted here, under either the older or newer 
criteria.  Prior to August 2002, a compensable evaluation was 
not for assignment as there is no evidence of a scar due to 
third-degree burns, a superficial scar that was poorly 
nourished with repeated ulceration, a superficial scar that 
was tender or painful on objective demonstration; or that the 
scar resulted in limitation of function.  See 38 C.F.R. 
§ 4.118 (2002).  Since August 2002, a compensable evaluation 
has not been for assignment as the Veteran's scar is not on 
his head, face or neck; the scar is not deep; the scar is not 
at least 144 square inches in size; the scar is not unstable 
or painful on examination; and the scar does not cause 
limitation of function.  See 38 C.F.R. § 4.118, DCs 7801-
7805.  

Accordingly, a compensable evaluation under the provisions of 
Diagnostic Codes 7801 through 7805 is not warranted.  

	Tonsillectomy 

The Veteran was originally service connected for his 
tonsillectomy in a May 2004 decision.  He subsequently 
appealed to the Board the assigned noncompensable rating.  In 
this decision, the Board will assess whether a compensable 
rating has been warranted at any time since his original 
service connection claim in March 2003.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim); see also 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.    

In assessing the Veteran's increased rating claim for 
residuals of his tonsillectomy, the Board notes that no DC 
under the ratings schedule specifically addresses the 
tonsils.  As such, the RO relied on both 38 C.F.R. § 4.97, 
which in part addresses diseases of the throat, and 38 C.F.R. 
§ 4.118, which in part addresses scars.  In doing so, the RO 
rated the Veteran under DC 6599-7805.  The Board notes that 
DC 6599 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under the code.  See 38 
C.F.R. §§ 4.20, 4.27.  

As indicated earlier, DC 7805 directs the Board to rate the 
disorder for limitation of function of the affected part.  
See 38 C.F.R. § 4.118.  In rating the Veteran, the RO 
referred to DC 6516, which addresses laryngitis, chronic.  
Under this provision, a 10 percent rating is warranted for 
hoarseness with inflammation of cords or mucous membranes, 
and a 30 percent rating is warranted for hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  See 
38 C.F.R. § 4.97.   

The relevant evidence of record since March 2003 consists of 
prison treatment records dated in 2003, VA treatment records 
dated from 2003 to June 2008, and a January 2005 VA 
compensation examination report.  The treatment records note 
that the Veteran underwent a prior tonsillectomy.  The 
records indicate that the Veteran has consistently complained 
of neck pain during the appeal period.  And a May 2003 VA 
treatment record notes burning neck pain apparently caused by 
rough treatment by a police officer.  

But the Board finds the evidence of record to be absent of 
any symptomatology that may be associated with the Veteran's 
service-connected disorder (i.e., hoarseness, inflammation, 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy).  

In the January 2005 VA report the examiner noted that the 
claims file had been reviewed.  He noted the Veteran's 
complaint that, since his tonsillectomy, he has experienced 
regular pain in his neck and throat, and numbness to his 
hands and arms.  But on examination, the examiner found the 
Veteran with a normal pharynx, noted no difficulty swallowing 
or speaking, and noted no change in speech quality.  The 
examiner stated that the Veteran's neck pain may be due to a 
diagnosed cervical arthritis disorder.  And he stated that he 
suspected malingering with regard to the Veteran's claims of 
throat pain.  

Based on this medical evidence, the Board finds a compensable 
evaluation unwarranted here - the evidence does not indicate 
hoarseness, inflammation, thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  See 38 C.F.R. §§ 4.97, 4.118.  

As such, compensable ratings are unwarranted for the 
Veteran's left leg scar and his tonsillectomy.  As the 
preponderance of the evidence is against the Veteran's claims 
for increase, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.   

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements.  While these statements 
may be viewed as evidence, the Board must also note again 
that laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  The Veteran's statements alone are 
therefore insufficient to prove his claims.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology).       


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for a major depressive disorder is 
reopened.  

2.	Service connection for hypertension is denied.  

3.	Service connection for irregular white and red blood cell 
counts is denied.    

4.	Entitlement to a compensable rating, for the Veteran's 
service-connected left leg scar, is denied.    

5.	Entitlement to a compensable initial rating, for the 
Veteran's service-connected residuals of tonsillectomy, is 
denied.    

REMAND

The Board finds remand appropriate in this matter for three 
reasons.

I.

Additional VCAA notification is necessary with regard to 
several claims to reopen claims to service connection.  

In March 2003, the Veteran filed a claim to reopen several 
service connection claims to include service connection 
claims for IBS, chronic sinusitis, low back strain, 
duodenitis and hiatal hernia, and degenerative joint disease 
of the cervical spine.  

The Board finds additional VCAA notification necessary here, 
however.  See Kent, supra.  The Veteran should be informed of 
the evidence that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denials.  Id.  

II.  

Additional medical inquiry is necessary into the Veteran's 
original service connection claims.  

In March 2003, the Veteran filed original service connection 
claims for tendinitis, ulcers, rectal bleeding, headaches, 
generalized degenerative joint disease, multiple scars, and 
an ankle disorder.  

Service treatment records indicate that the Veteran 
experienced a traumatic automobile accident during service.  
And these treatment records indicate that the Veteran 
consistently complained during service of orthopedic 
disorders to include ankle sprains, of gastrointestinal 
disorders to include pain and bloody bowels, of headaches, 
and of cuts and bruises.  

The Veteran should undergo VA compensation examination for 
his claims for service connection for tendinitis, ulcers, 
rectal bleeding, headaches, degenerative joint disease, 
scars, and an ankle disorder.  As noted earlier, VA 
compensation examination is also warranted into the Veteran's 
reopened service connection claim for a psychiatric disorder.     

III.  

The Veteran's claim of entitlement to a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities is intertwined with several of the claims still 
on appeal, and should therefore be remanded for 
readjudication as well.  See Smith v. Gober, 236 F.3d. 1370 
(Fed. Cir. 2001) (separate claims are adjudicated together 
when they are "intimately connected"); Harris v. Derwinski, 
1 Vet. App. 180 (1991) (when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
a VCAA notification letter with regard 
to his claim to reopen service 
connection claims for IBS, chronic 
sinusitis, low back strain, duodenitis 
and hiatal hernia, and degenerative 
joint disease of the cervical spine.  
The letter should inform the Veteran of 
evidence that would be necessary to 
substantiate that element or elements 
required to establish service 
connection that were found insufficient 
in the previous denials.  See Kent, 
supra.  

2.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any of 
the following disorders - tendinitis, 
ulcers, rectal bleeding, headaches, 
degenerative joint disease, scars, an 
ankle disorder, and a psychiatric 
disorder.   

The claims file must be made available 
to and reviewed by each examiner in 
conjunction with each examination, and 
each examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

Each examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) 
that any current disorder (i.e., 
tendinitis, ulcers, rectal bleeding, 
headaches, degenerative joint disease, 
scars, an ankle disorder, and a 
psychiatric disorder) relates to the 
Veteran's service.  Any opinion 
rendered should be supported by a 
rationale.            

3.  Following proper notification and 
assistance, the RO should readjudicate 
the Veteran's claims to reopen service 
connection claims for IBS, chronic 
sinusitis, low back strain, duodenitis 
and hiatal hernia, and degenerative joint 
disease of the cervical spine.  The RO 
should readjudicate the Veteran's claims 
for service connection for tendinitis, 
ulcers, rectal bleeding, headaches, 
degenerative joint disease, scars, an 
ankle disorder, and psychiatric disorder.  
And the RO should readjudicate the 
intertwined claim for entitlement to a 10 
percent evaluation based on multiple, 
noncompensable service-connected 
disabilities.    

4.  If a determination remains 
unfavorable to the Veteran, the RO should 
issue a SSOC that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


